Citation Nr: 0815301	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-41 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine disability, to include the issue 
of whether a separate rating is warranted for sensory 
neuropathy of the left foot.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945, including service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since August 
2003 by the Department of Veterans Affairs, (VA) Regional 
Office (RO) in Columbia, South Carolina, which establish that 
service connection is in effect for a lumbar spine 
disability, evaluated at 10 percent disabling, effective from 
October 7, 2002.  The veteran perfected a timely appeal that 
challenges the propriety of the 10 percent rating assigned 
for this condition.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is characterized by 
intervertebral disc disease of lumbar spine, and is 
manifested by complaints of increasing pain and limitation of 
forward flexion that ranges to 30 and 45 degrees, with 
functional limitation due to pain, weakness, excess 
fatigability, and incoordination, but is not more than 
severely disabling.

2.  For the period from April 5, 2004, the evidence of record 
demonstrates evidence of sensory neuropathy of the left foot, 
but is not productive of more than mild impairment.


CONCLUSIONS OF LAW

1.  Resolving all benefit of the doubt in the veteran's 
favor, the criteria for a 40 percent initial disability 
rating for a lumbar spine disability are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a (2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5286-5295 (2002), 5235-5243 (2007). 

2.  The criteria for a separate 10 percent disability rating 
for sensory neuropathy of the left foot, for the period from 
April 5, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71, Diagnostic Code 8520, 8620, 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The information of record indicates that VA did not provide 
the veteran with such statutory notice in this case.  
Although VA committed procedural error in its failure to do 
so, such an error is not presumed to be prejudicial.  Id.  In 
this context, it is well to observe that service connection 
for a lumbar spine disability has been established and an 
initial rating for that condition has been assigned.  The 
veteran has been awarded the benefit sought, and his claim 
has been substantiated.  As such, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Id. at 119 (citing Dingess 
v. Nicholson, 19 Vet. App. 273, 491 (2006)).  Thus, the 
purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to this matter.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.

Moreover, after awarding the veteran service connection for 
his lumbar spine disability and assigning an initial 
disability for that condition, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a statement of the case that 
addressed the initial rating assigned including notice of the 
criteria for a higher rating for that condition, and provided 
the veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal and submitting additional 
medical evidence in support of his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  In fact, prior to 
issuing the statement of the case, the RO sent the veteran a 
development letter in February 2004, which indicated the 
types of evidence, including both medical and lay evidence, 
that the veteran could submit to support his appeal for an 
higher initial rating.  Therefore, under these circumstances, 
VA also fulfilled its obligation to advise and assist the 
veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the current 
appeal.  See Dunlap and Dingess, both supra.  Accordingly, 
the veteran has not been prejudiced by VA's notice failure.

As to VA's duty to assist the veteran, VA has obtained 
treatment records identified by the veteran, and there is no 
indication from the claims file of additional medical 
treatment for which VA has not obtained, or made sufficient 
efforts to obtain, corresponding records.  Thus, the Board 
has considered the above legislation with regard to the 
matter on appeal; and, finds that no further assistance in 
developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.



II.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's lumbar spine disability has been rated under 
the former Diagnostic Code 5292 (effective prior to September 
26, 2003), and under the revised Diagnostic Code 5242 
(effective from September 26, 2003), as 10 percent disabling, 
effective from October 7, 2002.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome, prior to 
the date on which the instant claim was filed.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's lumbar spine disability.  The General Counsel 
for VA has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
However, the veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2003 & 2007); see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
(2003 & 2007).  Note 1 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 10 percent for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003). 

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 10 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes of having at total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2007) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2003 & 2007) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

III.  Factual Background and Analysis

VA outpatient treatment records, dating from April 1997 to 
June 2003, indicate that when the veteran was seen in 
November 2000, his spine was tender to palpation especially 
in the mid-thoracic area.

The evidence shows that during a November 2000 VA examination 
the veteran complained of increasing pain in the low back, 
prolonged sitting that bothered his back, and flare-ups of 
back pain.  The physical examination revealed a flattening of 
the lumbar curve and slight tenderness on palpation of the 
lumbar paravertebral musculature.  The ranges of lumbar spine 
motion were flexion of the trunk to 45 degrees (at which time 
the veteran experienced a backache), extension to 0 degree, 
side-bending to 20 degrees (bilaterally), and rotation to 20 
degrees (bilaterally).  The veteran demonstrated difficulty 
with a tandem toe and heel walk.  The x-rays of the lumbar 
spine revealed severe narrowing at the L5-S1 intervertebral 
disk space with a "vacuum disk phenomenon;" a prominent 
anterior osteophytes at that level, but no anterolisthesis or 
spondylolysis; a bridging osteophyte at the L1-L2 level with 
anterior osteophytes at the remainder of the levels of the 
lumbar spine; facet arthrosis at the L4-5 and L5-S1 levels; 
and osteopenia and calcification within the abdominal aorta 
and arteries.  The diagnoses included degenerative 
intervertebral disk disease of the lumbar spine.  According 
to the examiner, the veteran's examination was conducted 
during a period of quiescent symptoms; and, that "[d]uring 
flare-up of symptoms which will occur with varying frequency, 
the physical finding [sic] of this examination could be 
significantly altered."

The record further reflects that upon VA examination in July 
2003 the veteran related that he experienced a gradual onset 
of low back pain over the years, which had become 
progressively worse.  The examiner indicated that the veteran 
complained of frequent flare-ups of back aches, but did not 
indicate any incapacitating episodes.  The examiner noted 
that the veteran's functional limitations were no lifting, 
pushing, pulling, kneeling, squatting, or stooping; that 
bending at the waist caused the veteran pain; and that his 
ability to stand and walk was markedly limited.  The physical 
examination revealed no gross deformity of the lumbar spine.  
The examiner observed a flattening of the lumbar area, but no 
tenderness on palpation of the lumbar paravertebral 
musculature was detected.  The ranges of lumbar spine motion 
were flexion to 30 degrees of a normal 50 degrees; extension 
to 0 degrees of a normal 20 degrees; and side bending to 5 
degrees of a normal 30 degrees, bilaterally.  Upon neurologic 
examination, the veteran showed straight leg raising to 30 
degrees, with back discomfort.  There was no motor or sensory 
deficit of either lower extremity.  The deep tendon reflexes 
of the lower extremities were present and symmetrical, 
bilaterally.  The examiner indicated a review of the November 
2000 x-ray study of lumbar spine, which showed degenerative 
intervertebral disc disease.  The diagnoses included 
degenerative intervertebral disc disease of the lumbar spine 
without radiculopathy.  Again, the examiner commented that 
the veteran's examination was conducted during a period of 
quiescent symptoms.  He explained that during a flare-up of 
symptoms, which could occur with varying frequencies, the 
physical findings of this examination could be significantly 
different.  He concluded that the veteran had to expend extra 
energy in completing the tasks, which led to fatigue, 
weakened movements, and ultimately loss of coordination due 
to pain.

Moreover, the record shows that when the veteran was examined 
by VA in April 2004, the veteran continued to complain of low 
back pain.  The examiner indicated that the veteran related 
that he experienced flare ups of joint pains due to cold 
weather, but did not indicate that he has had any total 
incapacitating episodes over the past year.  The veteran's 
functional limitations were described as severe, noting that 
the veteran was unable to lift, push or pull, or stand for a 
long time period.  The physical examination revealed no gross 
deformity of the lumbar spine.  The ranges of lumbar spine 
motion were not carried out due to the veteran's poor 
balance.  The examiner observed no constitutional symptoms 
associated with the veteran's complaints and commented that 
the veteran's poor equilibrium and balance were most likely 
age-related.  The lumbar spine x-rays were interpreted as 
showing degenerative intervertebral disc disease of the 
lumbar spine.  The diagnoses included degenerative 
intervertebral disk disease of the lumbar spine without 
evidence of radiculopathy.  Again, the examiner commented 
that the examination was conducted during a period of 
quiescent symptoms.  He explained that the symptoms could 
occur with varying frequency during a flare-up.  He concluded 
that the physical findings of the examination could be 
significantly different, and that quantification of such a 
change would require an examination during a flare-up.

Accordingly, the Board has examined the evidence of record 
and finds that the veteran's lumbar spine disability squarely 
meets the criteria for a 20 percent rating under the former 
and revised regulations, due to medical evidence showing that 
the veteran has forward flexion greater than 30 degrees but 
less that 60 degrees, a combined range of lumbar spine motion 
not greater than 120 degrees, and that the objective medical 
data would support a finding of moderate limitation of lumbar 
spine motion.  See VA examination report dated November 2000; 
38 C.F.R. § 4.71a, DC 5292 (former version), General Rating 
Formula for the Spine (revised version).

That notwithstanding, the record evidence also raises a 
question of whether the veteran's lumbar spine disability 
more nearly approximates the criteria for a 20 percent or 40 
percent rating under the former and revised regulations for 
evaluating spinal disorders.  In this regard, there is x-ray 
evidence indicating that the veteran has degenerative 
intervertebral disc disease of the lumbar spine.  Moreover, 
the record evidence reflects that the veteran has complained 
of frequent flare ups of back pain, and that he has 
functional limitations that restrict him to no lifting, 
pushing, pulling or standing for a long period of time.  This 
same evidence also indicates that the veteran's ability to 
walk and stand is markedly limited; that he showed difficulty 
with the tandem toe and heel walk; and that bending at the 
waist caused the veteran pain.  See VA examination reports 
dated November 2000, July 2003 and April 2004.  Although the 
ranges of lumbar spine motion were not recorded during the 
April 2004 examination, the VA examiner observed that this 
was due to the veteran's poor balance which was most likely 
age-related.  In any event, on his VA examination in July 
2003, he was able to demonstrate forward flexion to 30 
degrees, which satisfies at least one of the criterion for a 
40 percent under the General Rating Formula for the Spine.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and when those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.

In light of Deluca, the Board finds that the veteran's lumbar 
spine disability more closely approximates the criteria for a 
40 percent disability rating in that the limitation of motion 
and pain suffered by the veteran due to his lumbar spine 
disability is presumably worse during a flare-up, as 
indicated by the November 2000, July 2003, and April 2004 VA 
examiners.  Specifically, the April 2004 examiner stated that 
"during a flare up of symptoms, which could occur with 
varying frequencies, the physical findings of this 
examination could be significantly different."  He also 
noted that the veteran had to expend extra energy in 
completing the tasks, which led to fatigue, weakened 
movements, and ultimately loss of coordination because of the 
pain.  Therefore, the Board finds that the veteran, during a 
flare-up, would suffer additional functional loss due to 
weakness, excess fatigability, or incoordination that is 
tantamount to severe limitation of lumbar spine motion under 
former diagnostic code 5292.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, supra.

Further, the maximum rating for limitation of motion of the 
lumbar spine is 40 percent.  However, where as here, the 
veteran is awarded the maximum rating assignable for 
limitation of motion (i.e., 40 percent under the former 
diagnostic code 5292 and the General Rating Formula for the 
Spine), additional consideration of the provisions of DeLuca 
is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Hence, a higher rating is not warranted under either 
version pertaining to limitation of lumbar spine motion.

In order to warrant an initial rating in excess of 40 percent 
for lumbar spine disability, the evidence must show that the 
veteran's lumbar spine disability is characterized by either 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, or evidence of any 
episodes of incapacitation where bed rest was prescribed by a 
physician.  There is simply no medical evidence suggestive of 
the above symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289, 5293, 5243.  The Board finds that the 
lumbar spine disability warrants no more than a 40 percent 
evaluation for limitation of lumbar spine motion for the 
entire period of the appeal.

The Board also recognizes that the revised regulations, 
effective September 26, 2003, allow for a possible scheduler 
rating based upon alternative separate, combined ratings for 
chronic orthopedic and neurological manifestations of a 
lumbar spine disability.  The July 2003 VA examination did 
not reveal sensory or motor deficits of either lower 
extremity.  The examiner concluded in his diagnosis that 
there was no evidence of radiculopathy of either lower 
extremity.  However, the April 5, 2004 VA examination 
revealed that the veteran's straight leg raising was to 45 
degrees, bilaterally, with pain.  The examiner detected that 
there was diminished sensation over the left ankle and foot, 
which was felt to correspond to residual sensory neuropathy 
of the foot.  The veteran did not, however, exhibit any 
evidence of flaccid paralysis of the left lower extremity.  
The deep tendon reflexes of the lower extremities were 
absent, and there was no evidence of any pathologic reflexes.  
The Board finds that a separate rating of 10 percent from 
April 5, 2004 is warranted for mild sciatic neuropathy of the 
left foot under Diagnostic Code 8720 pertaining to neuralgia.

Overall, the Board finds that the veteran's disability 
picture for a lumbar spine disability more nearly 
approximates the criteria for a 40 percent rating, for the 
entire period, with a separate 10 percent for mild sensory 
neuropathy of the left foot under Diagnostic Code 8720, 
effective April 5, 2004.


ORDER

Entitlement to a 40 percent initial disability rating for a 
lumbar spine disability is granted subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.

Entitlement to an initial 10 percent disability rating for 
mild sensory neuropathy of the left foot is granted from 
April 5, 2004, subject to the provisions governing the award 
of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


